                            Case 4:19-cr-00570-LPR Document 86 Filed 07/23/21 Page 1 of 7
,\0 2458 tRe.v. 09119)   Judgment in a Criminal Case
                         Sheet I



                                             UNITED STATES DISTRICT COURT
                                                                Eastern District of Arkansas
                                                                             )                                                             DEPCLER
               UNITED STATES OF AMERICA                                      )       JUDGMENT IN A CRIMINAL CASE                                     K
                                     V.                                      )
               GABRIEL LECHALE WESLEY                                        )
                                                                             )       Case Number: 4:19-CR-00570-01 LPR
             aka GABRIEL CHARLIE WESLEY
           aka GABRIEL LEC'CHARLES WESLEY                                    )       USM Number: 25309-009
                                                                             )
                                                                             )        Richar~_!:..:_t:!ughes (retained}
                                                                             )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)            1 of the Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the comt.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                          Offense Ended
18   u.s.c. § 922(g)(1)             Felon in Possession of a Firearm, a Class C Felony                         2/25/2019   ·        1




       The defendant is sentenced as provided in pages 2 through            _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refo1m Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)       -------------
                                                           Dis        Dare dismissed on the motion of the United States.

          lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name. residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pav'restitution,
the clefenclant must notify the court and United States attorney of material changes in economic circumstances.                         •

                                                                                                              7/22/2021
                                                                            Date of Imposition of .Judgment




                                                                                         Lee P. Rudofsky, United States District Judge
                                                                            Name and Title of Judge



                                                                            Date
                          Case 4:19-cr-00570-LPR Document 86 Filed 07/23/21 Page 2 of 7
AO 2458 (Rev. 09i19) Judgment in Criminal Case
                     Sheet 2 - l mprisonmcnt

                                                                                                  Judgment -   Page __2__ of   7
 DEFENDANT: GABRIEL LECHALE WESLEY aka GABRIEL CHARLIE
 CASE NUMBER: 4:19-CR-00570-01 LPR

                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 EIGHTY-SEVEN (87) MONTHS




      ~ The court makes the following recommendations to the Bureau of Prisons:
        IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant be
        incarcerated at FCI Forrest City to be close to family; and that defendant participate in residential substance abuse
        treatment, mental health counseling with an emphasis in anger management, and educational and vocational programs
        during incarceration. The Court also recommends the Defendant participate in the RDAP program. Defendant should
        not be incarcerated in the same facility as Xavion Omoware.
      Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at     ----'--------
                                                 D a.m.       D p.m.       011


            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at - - - - . , - - - - - - - - - - - , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                          By
                                                                                             DEPUTY UNITED STATES MA.RSHAL
                               Case 4:19-cr-00570-LPR Document 86 Filed 07/23/21 Page 3 of 7
AO 245B (Rev. 09/19)        Judgment in a Criminal Case
                            Sheet 3 - Supervised Release
                                                                                                       Judgment-Page   _L       of       7
DEFENDANT: GABRIEL LECHALE WESLEY aka GABRIEL CHARLIE
CASE NUMBER: 4:19-CR-00570-01 LPR
                                                            SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 THREE (3) YEARS




                    1
                I       l




                                                           MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of_a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
               D The above drug testing condition is suspended, based on the comt's determination that you
                   pose a low risk of future substance abuse. (check /(applicable)
4.     D You must make restitution in accordance with 18 ll.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check //'applicable)
5.     Ill You must cooperate in the collection of DNA as directed by the probation officer. (check /f applicable/
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check //applicable!
7.     D You 111 ust participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 4:19-cr-00570-LPR Document 86 Filed 07/23/21 Page 4 of 7
AO 245B (Rev. 09/19)   Judgm;;:nt in a Criminal Case
                       Sheet 3A - Sup.:rviscd Release
                                                                                                Judgment-Page _ _ _ _ _ of _ _ _ _ __
DEFENDANT: GABRIEL LECHALE WESLEY aka GABRIEL CHARLI
CASE NUMBER: 4:19-CR-00570-01 LPR

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation. office or within a different time
       frame.
"      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must repo1t to the probation officer as .instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       cou1t or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must.live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       atTangements (such as the people you live with), you must notity the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment. unless the probation officer excuses you from
       doing so. If you do not have full-time employmeni you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to chai1ge where you work or anything about your work (such as your position or your job
       responsibilities), you must notity the probation officer at leasi 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances. you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm. ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
I J.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infom1ant without
       first getting the permission of the court.
12.    lfthe probation officer determines that you pose a 1isk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For fu1ther info1mation regarding these conditions. see Overview of Probation and Supe,vised
Release Conditions, available at: www.uscouns.gov.


Defendant's Signature·                                                                                     Date
                                                                                                                  ------------
                         Case 4:19-cr-00570-LPR Document 86 Filed 07/23/21 Page 5 of 7
AO 245B (Rev. 09/19)   Jµdgment in a Criminal Case
                       Sheet 3D - Supi::rvised Release
                                                                                             Judgment-Page   _5_   of       7
DEFENDANT: GABRIEL LECHALE WESLEY aka GABRIEL CHARLIE ,
CASE NUMBER: 4:19-CR-00570-01 LPR

                                           SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must participate in a mental health treatment program under the guidance and supervision of the probation
 office. Defendant must pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per
 month, based on ability to pay as determined by the probation office. In the event the defendant is financially unable to pay
 for the cost of the treatment, the co-pay requirement will be waived.

 2. Defendant must participate in a substance abuse treatment program under the guidance and supervision of the of the
 probation office. The program may include drug and alcohol testing, out-patient counseling, and/or residential treatment.
 Further, defendant must abstain from the use of alcohol during treatment. The defendant must pay for the cost of
 treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as
 determined by the probation office. In the event the defendant is financially unable to pay for the cost of the treatment, the
 co-pay requirement will be waived.
                           Case 4:19-cr-00570-LPR Document 86 Filed 07/23/21 Page 6 of 7
AO :!458 (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment- Page   -~6~_ of           7
 DEFENDANT: GABRIEL LECHALE WESLEY aka GABRIEL CHARLIE
 CASE NUMBER: 4:19-CR-00570-01 LPR
                                                  CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                Restitution                   Fine                       AVAA Assessment,-,          .NT A Assessment*'~
 TOTALS            $    100.00                $                           $                            s                           s

 •·    The determination ofrestitution is deferred until
                                                                - - - - -.             An Amended .Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defen.dant makes a partial payment. each payee shall rece.ive an approximately proportioned payment, unless specified othenvise in
      · the prioritv order or percentage pavment column below. However, pursuant to 1s·u.s.c. § 3664(i). all nonfederal victims must be paid
        before the'United States is paid. •

 Name of Pavee                                                    Total Loss***                        Restitution Ordered         Priority or Percentage




 TOTALS                                s                          0.00                  s- - - - - - - -0.00
                                                                                                         --

 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay .interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D      The court dete1mined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the           D   fine        D     restitution.

        D    the interest requirement for the         D    fine       D       restitution is modified as follows:

 * Amy~ Vicky, <!11~ Andy Chilg P9mo~raphy Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for V1ct1ms ofTraffickmg Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, l l 0, l l OA, and 1 l 3A of Title l 8 for offenses committed on
 or after September 13. 1994, but before April 23. 1996.
AO 2458 (Rev. 09/19)
                           Case 4:19-cr-00570-LPR Document 86 Filed 07/23/21 Page 7 of 7
                       Judgment in a Criminal Case
                       Sheet 6 - Scliedule of Payments
                                                                                                               .Judgment - Page _7___ of _ _7__
 DEFENDANT: GABRIEL LECHALE WESLEY aka GABRIEL CHARLIE
 CASE NUMBER: 4:19-CR-00570-01 LPR

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     Ill   Lump sum payment of$           100.00
                                                    ----           due immediately, balance due

             D    not later than                                       . or
             D    in accordance with      D C,           D D,      D    E,or     •    F below; or

 B     D     Payment to begin immediately (may be combined with                • c,       D D. or       D   F below); or

 C     D     Payment in equal       _ _ _ _ _ (e.g., weekly, mo11thly, quarrerlv) installments of $           ____ over a period of
                            (e.g., mo11ths or years). to commence                     (e.g.. 30 or 6n dqvs) after the date of this judgment; or

 D     D     Payment in equal        _ _ _ _ _ (e.g.. week(v, monrhly, quarter!;~ installments of $ ____ over a period of
                            (e.g .. months or years), to commence _ _ _ _ _ (e.g., Jn or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.. 30 or 60 days) after relea<;e fi·om
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D     Special instructions regarding the payment of criminal monetary penalties:




 Un less the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetaiv penalties is due during
 the period of imprisonment. All criminal monetaiv penalties. except those pavments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.            ·

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                     Joint and Several                Co1Tesponding Payee,
       (incl11di11g defendant n11mbe1)                          Total Amount                     Amount                          if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following cou1t cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 P!1y1pents ~ha}I be applied _in the following ord~r: (1) cl;SSe_ssment, (2) ,restitution principal, (3) ~estitution interest, ( 4) Av_ AA assessment,
 (:,) tme prmc1pal, (6) fine mterest, (7) commu111ty rest1tut1on, (8) JVl A assessment, (9) penalties, and (10) costs, mcludmg cost of
 prosecution and court costs.
